Citation Nr: 0902024	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-35 509	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION


The appellant is a veteran who had recognized active service 
from April 1944 to May 1945.  He is now deceased.  This 
matter was originally before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 denial letter of the 
Department of Veterans Affairs (VA) Regional Office (RO ) in 
Manila.

In July 2006, the Board denied the veteran's claim for basic 
eligibility for VA nonservice-connected pension benefits.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In January 2008, the 
Court issued an order dismissing the veteran's appeal because 
he failed to file a brief.  In February 2008, the Philippine 
Postal Service returned the Court's order, indicating that 
the veteran was deceased.  In a June 2008 memorandum 
decision, the Court vacated the Board's July 2006 decision 
and dismissed the appeal.


FINDING OF FACT

In February 2008, the Court was notified that the appellant 
had died, and dismissed his appeal.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  (The Board notes that there is no official death 
certificate in the claims file.  However, the Court has 
informed the Board that the appellant is deceased; the Board 
is bound by the Court's findings, as they are the "law of 
the case.")  

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.  


ORDER

The appeal is dismissed.



		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


